United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT               September 10, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 04-10337
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

CHRISTOPHER SHAUN MCDONALD, also known as
Chris McDonald,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                   USDC No. 4:03-CR-293-ALL-A
                      --------------------

Before EMILIO M. GARZA, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Christopher Shaun McDonald pleaded guilty pursuant to a

written plea agreement to wire fraud, and he was sentenced to

nine months’ imprisonment, three years’ supervised release, a

special assessment of $100, and restitution in the amount of

$18,846.65.

     On appeal, McDonald argues that the district court erred

when it failed to consider his ability to pay when scheduling his

immediate payment of restitution.   McDonald also asserts that the

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 04-10337
                                  -2-

court was not authorized to order the immediate payment of

restitution as a condition of supervised release under 18 U.S.C.

§ 3583 because his term of supervised release had not yet

commenced.   However, the district court considered McDonald’s

assets, earnings, and financial obligations when it scheduled the

payment of restitution, and McDonald has not shown any error in

the court’s restitution order.     See 18 U.S.C. § 3664(f)(2);

United States v. Howard, 220 F.3d 645, 647 (5th Cir. 2000);

United States v. Myers, 198 F.3d 160, 169 (5th Cir. 1999).

     McDonald also argues that the district court erred in

ordering that he pay restitution to one victim for expenses

related to his nonmandatory attendance as an observer at court

proceedings.     The Mandatory Victims Restitution Act requires a

defendant to “reimburse the victim for lost income and necessary

child care, transportation, and other expenses incurred during

participation in the investigation or prosecution of the offense

or attendance at proceedings related to the offense.”     18 U.S.C.

§ 3663A(b)(4).     Under the plain language of the statute, the

district court did not err in awarding restitution for the

victim’s court attendance.     See United States v. Morales-

Palacios, 369 F.3d 442, 446 (5th Cir. 2004); see also United

States v. Malpeso, 126 F.3d 92, 94-95 (2d Cir. 1997).

     AFFIRMED.